Citation Nr: 0911431	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Regional Office (RO) in 
Jackson, Mississippi rating decision.


FINDINGS OF FACT

1.  The Veteran's recurrent tinnitus is perceived 
bilaterally. 
 
2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in 
the right and left ears is without legal merit.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 
 
In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus. 
 
Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim, 
any VCAA notice or assistance deficiencies are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim). 

Analysis

An August 2003 rating decision granted the Veteran service 
connection for bilateral tinnitus and assigned a single 10 
percent rating, based on a claim filed by the Veteran in 
March 2003.  In May 2005, the Veteran filed a claim for 
separate ratings for each ear, arguing the RO had erred in 
its interpretation of Diagnostic Code 6260 and the Veteran 
was entitled to separate 10 percent ratings for each ear, 
rather than the single 10 percent rating assigned.  In an 
August 2005 rating decision, the RO determined that it had 
interpreted the law correctly and continued the single 10 
percent evaluation. 
 
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). 
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25, 202 (1999) [codified at 38 C.F.R. § 
4.85-4.87 (2002)].  The regulation was again revised in May 
2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 
(2003). 
 
The June 13, 2003 revision was undertaken, in part, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for recurrent tinnitus pursuant to 
Diagnostic Code 6260, whether the sound is perceived as being 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2008). 
 
VA's General Counsel interpreted the pre-June 2003 version of 
Diagnostic Code 6260 as also providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

Here, the Veteran challenges his current rating alleging that 
the law allows for separate ratings for his affected left and 
right ear.  The Board notes that the Veteran's claim was 
filed in response to the holding in Smith v. Nicholson, 19 
Vet. App. 63 (2005), wherein the Court reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required that VA assign dual 10 percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears. 
 
In this case, however, the Veteran filed his claim in 2005, 
which was after the June 2003 change that clarified that that 
only a single 10 percent evaluation is assigned for recurrent 
tinnitus pursuant to Diagnostic Code 6260, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
Therefore, the holding in Smith would not apply, and no more 
than a single 10 percent rating is permissible for his 
tinnitus.

Furthermore, since the Veteran filed his appeal, the holding 
in Smith has been reversed.  In 2006, the Federal Circuit 
reversed the Court's decision in Smith, and affirmed VA's 
long-standing interpretation of pre-June 13, 2003 Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Consequently, VA's General Counsel was correct in holding 
that the changes to Diagnostic Code 6260 were interpretive 
only; and merely codified VA's practice of assigning only a 
single 10 percent evaluation for tinnitus, even where the 
sound is perceived in both ears.  See 67 Fed. Reg. 59,033 
(September 19, 2002). 

In light of the foregoing, the Board concludes that the 
versions of Diagnostic Code 6260 in effect both prior to and 
after June 13, 2003 preclude separate 10 percent schedular 
ratings for bilateral tinnitus; in essence, the law in effect 
both before and after that date remained unchanged.  As such, 
the Veteran's claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied. 
 
There is also no evidence in the claims file to suggest that 
any of these symptoms have resulted in marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  Nor is there indication that his 
disability has resulted in frequent hospitalizations.  
Moreover, the Veteran has not alleged his bilateral recurrent 
tinnitus caused either marked interference with employment or 
frequent hospitalization.  As his disability is otherwise not 
shown to be of such nature as to render impracticable the 
application of the regular schedular standards, there is no 
basis for consideration of an extraschedular evaluation.  See 
38 C.F.R. § 3.321(b)(1); see also Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is nothing in the evidence of 
record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A separate compensable rating for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


